NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-30178

                Plaintiff-Appellee,             D.C. Nos.
                                                1:19-cr-00141-SPW-1
 v.                                             1:19-cr-00141-SPW

CHRISTOPHER SANTILLANES CEJA,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                        Argued and Submitted July 5, 2022
                              Seattle, Washington

Before: CLIFTON and BUMATAY, Circuit Judges, and CHEN,** District Judge.

      Christopher Ceja appeals the district court’s denial of his motion to dismiss

the indictment and motion to suppress. Because there is no Speedy Trial Act or

Fourth Amendment violation, we affirm.

      We review de novo a district court’s application of the Speedy Trial Act.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Edward M. Chen, United States District Judge for the
Northern District of California, sitting by designation.
United States v. Medina, 524 F.3d 974, 982 (9th Cir. 2008). In reviewing a district

court’s denial of a motion to suppress, we review the legal conclusions de novo and

factual findings for clear error. United States v. Basher, 629 F.3d 1161, 1165 (9th

Cir. 2011).

      1. The district court properly denied Ceja’s motion to dismiss for a Speedy

Trial Act violation. The Speedy Trial Act requires that a defendant’s trial generally

start within 70 days of the filing of the indictment or information. 18 U.S.C.

§ 3161(c)(1). Pretrial motions requiring hearings automatically pause the clock

“through the conclusion of the hearing on . . . such motion.” Id. § 3161(h)(1)(D);

United States v. Tinklenberg, 563 U.S. 647, 655 (2011).

      Ceja argues that more than 70 days elapsed because the district court

improperly excluded 26 additional days between August 14, 2020, and October 15,

2020. Ceja contends that this time period should be included in the Speedy Trial

calculation because the delays were attributable to the government or the court. But

Ceja filed a motion to suppress on June 15, 2020. The filing of the motion had the

effect of pausing the clock while the motion was under the advisement of the court.

18 U.S.C. § 3161(h)(1)(D), (H). See Medina, 524 F.3d at 979 (explaining that

pretrial motions which require a hearing automatically pause the clock even when

the delay is not “reasonably necessary”). The clock was thus paused between June

15, 2020 and December 2, 2020 (30 days after the hearing on the suppression



                                         2
motion). So the district court correctly calculated that only 69 days elapsed after

Ceja’s arraignment and did not err in denying his motion to dismiss based on a

Speedy Trial Act violation.

      2. The district court did not err in denying Ceja’s motion to suppress evidence.

Police officers had reasonable suspicion to stop Ceja’s car based on two independent

grounds: (1) violation of drug trafficking laws, and (2) violation of a traffic

regulation. Police officers had “specific, articulable facts” that Ceja’s car carried

drugs based on information from a confidential informant. United States v. Montero-

Camargo, 208 F.3d 1122, 1129 (9th Cir. 2000) (en banc).              Other evidence

corroborated the informant’s information. The corroborated evidence provided

“objective and reasonable inferences” for a “particularized suspicion” to stop the

car. Id. (emphasis omitted); see also Alabama v. White, 496 U.S. 326, 331–32 (1990)

(holding that an investigatory stop did not violate the Fourth Amendment when an

anonymous tip was significantly corroborated).

      A police officer also witnessed Ceja committing a traffic violation and so Ceja

could be stopped based on that violation alone. See Whren v. United States, 517

U.S. 806, 810 (1996) (holding that “the decision to stop an automobile is reasonable

where the police have probable cause to believe that a traffic violation has

occurred”).

      Ceja argues that the traffic stop was unlawfully prolonged because the traffic



                                          3
citation and the drug investigation were not conducted simultaneously. But he cites

no authority requiring the drug investigation to be conducted at the same time as the

traffic stop. Indeed, “[w]e [have] recognize[d] that an officer may prolong a traffic

stop if the prolongation itself is supported by independent reasonable suspicion.”

United States v. Evans, 786 F.3d 779, 788 (9th Cir. 2015). Here, since we conclude

that independent reasonable suspicion supported both the traffic stop and the drug

investigation, there was no unlawful prolongation of the stop.

      Because none of Ceja’s other arguments supports suppressing the drug

evidence, the district court did not err in denying the motion to suppress.

      AFFIRMED.




                                          4